DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on October 4, 2021, the objections the drawings, specifications, and the 112(b) rejections in the previous office action (dated 05/12/21), are hereby withdrawn. Claims 1, 8 and 10 have been amended, claims 2-5, 7, 9, 12-13, 15-16, 19-22, 29 and 34-37 have been cancelled, claims 6, 11, 14, 17 and 18 were previously presented, claims 38-40 have been newly added, and claims 23-28, 30-34 were previously and still withdrawn from further consideration (due to the restriction requirement dated 01/15/21).
	Therefore, claims 1, 6, 8, 10-11, 14, 17-18 and 38-40 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Conor S. Ball on October 26, 2021.
The application has been amended as follows: 
	Claims 23-28, 30-33 and 38 have been cancelled.

1. (Currently Amended) A cap configured for accommodating and dispensing a compound into a container, the cap comprising:
a body comprising:
an upper end portion, 
a lower end portion, 

a gate disposed at the lower end portion of the body, wherein the gate is movable between a first position, in which the gate occupies a first portion of the opening, and a second position, in which the gate occupies a second portion of the opening, and 
a membrane disposed at [[the]]a lower end portion of the [[membrane]]opening, wherein the membrane comprises a diameter greater than a diameter of the opening, thereby sealing the lower end portion of the opening; and
a lid removably coupled and moveable relative to the upper end portion of the body, the lid comprising:
an upper end portion comprising an exterior surface and an interior surface, 
a protrusion extending downwardly from the interior surface of the lid by a second length greater than the first length of the opening of the body, wherein a diameter of the protrusion corresponds to the diameter of the opening, wherein the protrusion further comprises a gasket interposing between an inner surface of the opening of the body and an outer surface of the protrusion, and wherein the opening of the body accommodates a lower end portion of the protrusion, and
a spacer removably coupled to the upper end portion of the lid and interposing between the upper end portion of the lid and the upper end portion of the body, wherein the spacer comprises a third length and is configurable between:
a first state in which the spacer is engaged with the lid, thereby increasing a distance between the upper end portion of the lid and the lower end portion of the opening by the third length, preventing the protrusion from penetrating the membrane, and 
a second state in which the spacer is disengaged with the lid, thereby removing the third length from the distance between the upper end portion of the lid and the lower end portion of the opening, allowing the protrusion of the lid to penetrate the membrane of the body.  


Reasons for Allowance
Claims 1, 6, 8, 10, 11, 14, 17-18, 39 and 40 is/are allowed
The following is an examiner’s statement of reasons for allowance: the prior art (of record; specifically Cho – US 20080093326) discloses most of the claimed invention; however, the prior art (of record) does not expressly teach wherein the protrusion further comprises a gasket interposing between an inner surface of the opening of the body and an outer surface of the protrusion (as recited in claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736